DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Final Office Action in response to the Remarks filed on the 24th day of June, 2022. Currently claims 1-20 are pending. No claims are allowed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under the Patent Eligibility Guidance, published January 2019 (2019 PEG), when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 1-20 are directed to a method, a computer implemented method, a non-transitory, computer-readable medium, and system. Thus, each of the claims falls within one of the four statutory categories. However, the claims also fall within the judicial exception of an abstract idea. Although Claims 1, 16, 17, and 18, have differing statutory categories, the claim language is substantially similar and will be addressed together in the analysis of claim 1 below.
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. Examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to certain methods of organizing human activity specifically legal interactions such as agreements in the form of contracts (see at least 84 Fed. Reg. (4) at 52.
Claim 1, 16, 17, and 18 recite claim limitations directed to receiving a first rights statement transaction request and recording the first rights statement transaction request in the blockchain, wherein the first rights statement transaction request includes a first rights statement on a first right and a first rights derivative license contract; and receiving a second rights statement transaction request and recording the second rights statement transaction request in the blockchain, wherein the second rights statement transaction request comprises a second rights statement on a second right and a second rights usage license contract, and the second rights statement comprises: the second right is based on the first right and the first rights derivative license contract is triggered when the second rights usage license contract is executed. Examiner notes that the claimed invention is directed to facilitating the transaction of a works and their associated rights over generically claimed computer structures implementing generically claimed computer elements and functions. Contracts have been made in the copyright industry long before computers and the creation of blockchain technologies which was first identified in the 90s. Merely appending a smart contract and blockchain technology to an abstract idea is not enough to take the claims out of the certain methods of organizing human activity found in the 2019 PEG in grouping “b”. The claims therefore recite an abstract idea. 
The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, (App. Spec. ¶ 29) “a rights management method based on a blockchain”. Accordingly, the Examiner submits claims 1, 16, 17, and 18, recite an abstract idea based on the language identified in claims 1, 16, 17, and 18, and the abstract ideas previously identified based on that language that remains consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of business interactions/ legal interactions on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “processor/computer” and “blockchain” recited at a high level of generality. The 2019 Revised Guidance references MPEP, Ninth Edition (rev. Jan 2018) § 2106.05(a)-(c) and (e) in non-exhaustively listing considerations indicative that an additional element or combination of elements may have integrated the recited judicial exception into a practical application. 2019 Revised Guidance, 84 Fed. Reg. at 55. In particular, the Guidance describes that an additional element may have integrated the judicial exception into a practical application if the additional element (1) reflects an improvement in the functioning of a computer or an improvement to other technology or technical field; (2) applies or uses the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; (3) implements the judicial exception with, or uses the judicial exception with, a particular machine or manufacture integral to the claim; (4) effects a transformation or reduction of an article to a different state or thing; or applies; or (5) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. At the same time, the Guidance makes clear that merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea; adding insignificant extra-solution activity to the judicial exception; or only generally linking the use of the judicial exception to a particular technological environment or field are not sufficient to integrate the judicial exception into a practical application. Merely appending the abstract idea to a blockchain method or system does not amount to improvement in the technology. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be a generically claimed “computer” and “blockchain”. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field. 
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claims 1, 16, 17, and 18, are the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Examiner notes that even in the specification, see ¶ 66-68. This is merely an alleged improvement in the judicial exception not the technology being used by the claimed invention. Applicant is merely appending computer structure elements. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea.
Claims 2-15, and 19-20 are directed to further embellishments of the licensing procedures and transactions between the parties which is the central theme of the abstract idea. This is not enough, as addressed above, to provide significantly more to the claims.
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 50-57).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent No. CN108805707A to Yang. 
**Examiner notes that the provided citations are referencing the page numbers from the provided translation.
Referring to Claim 1, Yang discloses a rights management method based on a blockchain (Yang: Abstract), comprising: 
receiving a first rights statement transaction request and recording the first rights statement transaction request in the blockchain, wherein the first rights statement transaction request includes a first rights statement on a first right and a first rights derivative license contract; and 
Examiner notes that Yang discloses a method and system for receiving a transaction request initiated by a node device on a blockchain (see at least Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11).
receiving a second rights statement transaction request and recording the second rights statement transaction request in the blockchain, wherein the second rights statement transaction request comprises a second rights statement on a second right and a second rights usage license contract, and 
the second rights statement comprises: the second right is based on the first right and the first rights derivative license contract is triggered when the second rights usage license contract is executed.
Examiner notes that Yang discloses a method and system for receiving a second rights statement transaction request and recording the second rights statement transaction request in the blockchain, wherein the second rights statement transaction request comprises a second rights statement on a second right and a second rights usage license contract (see at least Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11; see also Yang: Page 5: discusses the transaction of use derivatives). 
Examiner notes that the Yang reference discloses a method and system for monitoring, managing, accessing, transferring, and distributing rights related to intellectually property using a blockchain system were a plurality of users can enter into various levels of transactions and be given various levels of license authorities (see at least Yang: Pages 9-10: discussing the multi-leveling licensing system where the system determines “use events” transactions on a plurality of smart contracts between various licensees where the transaction itself is submitted in the form of a use transaction to a stored second-level copyright earning party within a second smart contract within the blockchain). 
Examiner further notes that the Yang reference discusses “use events” and how the system calls for various smart contracts to generate the revenue for all parties associated to the license (see ¶ 9 and 12 on Page 2). These “use events” are defined as target transaction initiated by a member node of the blockchain comprising the multi-level license agreement (see at least ¶ 4, 5, 10-11, on Page 3. Furthermore, the disclosed and reference “execution module” in the rejection receiving a “copyright income distribution result for the first-level copyright beneficiary in the form of transaction (use event) to a second smart contract corresponding to a second-level copyright beneficiary, initiating a call for the second smart contract and executing the copyright revenue distribution logic” (see ¶ 11 on Page 3).

Referring to Claim 2, Yang discloses the rights management method according to claim 1, wherein the second rights statement transaction request further comprises second rights derivative license contract on the second right; and when the second rights derivative license contract is executed, the first rights derivative license contract is triggered (see at least Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11; see also Yang: Page 5: discusses the transaction of user derivatives). Examiner notes that the Yang reference discloses a method and system for monitoring, managing, accessing, transferring, and distributing rights related to intellectually property using a blockchain system were a plurality of users can enter into various levels of transactions (see at least Yang: Pages 9-10: discussing the multi-leveling licensing system).

Referring to Claim 3, Yang discloses the rights management method according to claim 1, including wherein recording the first rights statement transaction request in the blockchain comprises: creating a first rights statement block based on the first rights statement transaction request, and linking the first rights statement block to the blockchain; and recording the second rights statement transaction request in the blockchain comprises: creating a second rights statement block based on the second rights statement transaction request, and linking the second rights statement block to the blockchain (see at least Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11; see also Yang: Page 5: discusses the transaction of user derivatives). Examiner notes that the Yang reference discloses a method and system for monitoring, managing, accessing, transferring, and distributing rights related to intellectually property using a blockchain system were a plurality of users can enter into various levels of transactions (see at least Yang: Pages 9-10: discussing the multi-leveling licensing system; see also Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11: discusses storing the transaction information within a blockchain system).
.

Referring to Claim 4, Yang discloses the rights management method according to claim 1, including further comprising: receiving a second rights usage transaction request and recording the second rights usage transaction request in the blockchain, wherein the second rights usage transaction request triggers the second rights usage license contract for executing the second rights usage license contract (see at least Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11; see also Yang: Page 5: discusses the transaction of user derivatives). Examiner notes that the Yang reference discloses a method and system for monitoring, managing, accessing, transferring, and distributing rights related to intellectually property using a blockchain system were a plurality of users can enter into various levels of transactions (see at least Yang: Pages 9-10: discussing the multi-leveling licensing system; see also Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11: discusses storing the transaction information within a blockchain system).

Referring to Claim 5, Yang discloses the rights management method according to claim 4, wherein recording the second rights usage transaction request in the blockchain comprises: creating a first rights usage block based on the second rights usage transaction request, and linking the first rights usage block to the blockchain (see at least Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11; see also Yang: Page 5: discusses the transaction of user derivatives). Examiner notes that the Yang reference discloses a method and system for monitoring, managing, accessing, transferring, and distributing rights related to intellectually property using a blockchain system were a plurality of users can enter into various levels of transactions (see at least Yang: Pages 9-10: discussing the multi-leveling licensing system; see also Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11: discusses storing the transaction information within a blockchain system).

Referring to Claim 6, Yang discloses the rights management method according to claim 1, further comprising: receiving a third rights statement transaction request and recording the third rights statement transaction request in the blockchain, wherein the third rights statement transaction request comprises a third rights statement on a third right and a third rights usage license contract; and the third rights statement comprises: the third right is based on the second right and the second rights derivative license contract is triggered when the third rights usage license contract is executed (see at least Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11; see also Yang: Page 5: discusses the transaction of user derivatives). Examiner notes that the Yang reference discloses a method and system for monitoring, managing, accessing, transferring, and distributing rights related to intellectually property using a blockchain system were a plurality of users can enter into various levels of transactions (see at least Yang: Pages 9-10: discussing the multi-leveling licensing system (first, second, third, etc.); see also Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11: discusses storing the transaction information within a blockchain system).

Referring to Claim 7, Yang discloses the rights management method according to claim 6, wherein recording the third rights statement transaction request in the blockchain comprises: creating a third rights statement block based on the third rights statement transaction request, and linking the third rights statement block to the blockchain (see at least Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11; see also Yang: Page 5: discusses the transaction of user derivatives). Examiner notes that the Yang reference discloses a method and system for monitoring, managing, accessing, transferring, and distributing rights related to intellectually property using a blockchain system were a plurality of users can enter into various levels of transactions (see at least Yang: Pages 9-10: discussing the multi-leveling licensing system; see also Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11: discusses storing the transaction information within a blockchain system).

Referring to Claim 8, Yang discloses the rights management method according to claim 6, wherein the third rights statement transaction request further comprises a third rights derivative license contract on the third right; and when the third rights derivative license contract is executed, the second rights derivative license contract is triggered (see at least Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11; see also Yang: Page 5: discusses the transaction of user derivatives). Examiner notes that the Yang reference discloses a method and system for monitoring, managing, accessing, transferring, and distributing rights related to intellectually property using a blockchain system were a plurality of users can enter into various levels of transactions (see at least Yang: Pages 9-10: discussing the multi-leveling licensing system; see also Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11: discusses storing the transaction information within a blockchain system; see also Yang: Page 4: discusses triggering events such as request for use).

Referring to Claim 9, Yang discloses the rights management method according to claim 6, further comprising: receiving a third rights usage transaction request and recording the third rights usage transaction request in the blockchain, wherein the third rights usage transaction request triggers third rights usage license contract for executing the third rights usage license contract (see at least Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11; see also Yang: Page 5: discusses the transaction of user derivatives). Examiner notes that the Yang reference discloses a method and system for monitoring, managing, accessing, transferring, and distributing rights related to intellectually property using a blockchain system were a plurality of users can enter into various levels of transactions (see at least Yang: Pages 9-10: discussing the multi-leveling licensing system; see also Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11: discusses storing the transaction information within a blockchain system; see also Yang: Page 4: discusses triggering events such as request for use).

Referring to Claim 10, Yang discloses the rights management method according to claim 9, wherein recording the third rights usage transaction request in the blockchain comprises: creating a second rights usage block based on the third rights usage transaction request, and linking the second rights usage block to the blockchain (see at least Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11; see also Yang: Page 5: discusses the transaction of user derivatives). Examiner notes that the Yang reference discloses a method and system for monitoring, managing, accessing, transferring, and distributing rights related to intellectually property using a blockchain system were a plurality of users can enter into various levels of transactions (see at least Yang: Pages 9-10: discussing the multi-leveling licensing system; see also Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11: discusses storing the transaction information within a blockchain system; see also Yang: Page 4: discusses triggering events such as request for use).

Referring to Claim 11, Yang discloses the rights management method according to claim 6, wherein the third rights statement further comprises: the third right is also based on the first right and the first rights derivative license contract is also triggered when the third rights usage license contract is executed (see at least Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11; see also Yang: Page 5: discusses the transaction of user derivatives). Examiner notes that the Yang reference discloses a method and system for monitoring, managing, accessing, transferring, and distributing rights related to intellectually property using a blockchain system were a plurality of users can enter into various levels of transactions (see at least Yang: Pages 9-10: discussing the multi-leveling licensing system; see also Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11: discusses storing the transaction information within a blockchain system; see also Yang: Page 4: discusses triggering events such as request for use).

Referring to Claim 12, Yang discloses the rights management method according to claim 11, wherein the third rights statement transaction request further comprises a third rights derivative license contract on the third right; and when the third rights derivative license contract is executed, the first rights derivative license contract and the second rights derivative license contract are triggered (see at least Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11; see also Yang: Page 5: discusses the transaction of user derivatives). Examiner notes that the Yang reference discloses a method and system for monitoring, managing, accessing, transferring, and distributing rights related to intellectually property using a blockchain system were a plurality of users can enter into various levels of transactions (see at least Yang: Pages 9-10: discussing the multi-leveling licensing system; see also Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11: discusses storing the transaction information within a blockchain system; see also Yang: Page 4: discusses triggering events such as request for use).

Referring to Claim 13, Yang discloses the rights management method according to claim 1, wherein the first rights derivative license contract comprises a plurality of first rights derivative license sub-contracts with different trigger conditions; and when the second rights usage license contract is executed, at least one of the plurality of first rights derivative license sub-contracts is selected and triggered (see at least Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11; see also Yang: Page 5: discusses the transaction of user derivatives). Examiner notes that the Yang reference discloses a method and system for monitoring, managing, accessing, transferring, and distributing rights related to intellectually property using a blockchain system were a plurality of users can enter into various levels of transactions (see at least Yang: Pages 9-10: discussing the multi-leveling licensing system; see also Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11: discusses storing the transaction information within a blockchain system; see also Yang: Page 4: discusses triggering events such as request for use).

Referring to Claim 14, Yang discloses the rights management method according to claim 6, wherein the second rights derivative license contract comprises a plurality of second rights derivative license sub-contracts with different trigger conditions; and when the third rights usage license contract is executed, at least one of the plurality of second rights derivative license sub-contracts is selected and triggered (see at least Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11; see also Yang: Page 5: discusses the transaction of user derivatives). Examiner notes that the Yang reference discloses a method and system for monitoring, managing, accessing, transferring, and distributing rights related to intellectually property using a blockchain system were a plurality of users can enter into various levels of transactions (see at least Yang: Pages 9-10: discussing the multi-leveling licensing system; see also Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11: discusses storing the transaction information within a blockchain system; see also Yang: Page 4: discusses triggering events such as request for use; see also Yang: Page 10: discusses the use of sub-level transactions/chains to transact use rights).

Referring to Claim 15, Yang discloses the rights management method according to claim 1, wherein the first right is a copyright or a patent right (see at least Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11; see also Yang: Page 5: discusses the transaction of user derivatives). Examiner notes that the Yang reference discloses a method and system for monitoring, managing, accessing, transferring, and distributing rights related to intellectually property such as a copyright using a blockchain system were a plurality of users can enter into various levels of transactions (see at least Yang: Pages 9-10: discussing the multi-leveling licensing system; see also Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11: discusses storing the transaction information within a blockchain system; see also Yang: Page 4: discusses triggering events such as request for use).

Referring to Claim 16, Yang discloses a rights management device based on a blockchain, comprising: a processor and a memory, wherein computer executable instructions are stored on the memory; and when the computer executable instructions are executed by the processor, the rights management method according to claim 1 is implemented (see at least Yang: Page 12).

Referring to Claim 17, Yang discloses a non-transitory computer readable storage medium, storing computer executable instructions, wherein when the computer executable instructions are executed by a processor, the rights management method according to claim 1 is implemented (see at least Yang: Page 12).

Referring to Claim 18, Yang discloses a rights management system based on a blockchain, comprising: 
a plurality of blockchain processing devices 
a plurality of blockchain processing devices (see at least Yang: Page 12), 
wherein at least one of the plurality of blockchain processing devices is configured to receive a first rights statement transaction request and recording the first rights statement transaction request in the blockchain, wherein the first rights statement transaction request comprises a first rights statement on a first right and a first rights derivative license contract; and 
Yang discloses wherein at least one of the plurality of blockchain processing devices is configured to receive a first rights statement transaction request and recording the first rights statement transaction request in the blockchain, wherein the first rights statement transaction request comprises a first rights statement on a first right and a first rights derivative license contract (see at least Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11; see also Yang: Page 5: discusses the transaction of user derivatives). Examiner notes that the Yang reference discloses a method and system for monitoring, managing, accessing, transferring, and distributing rights related to intellectually property such as a copyright using a blockchain system were a plurality of users can enter into various levels of transactions (see at least Yang: Pages 9-10: discussing the multi-leveling licensing system; see also Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11: discusses storing the transaction information within a blockchain system; see also Yang: Page 4: discusses triggering events such as request for use).
at least one of the plurality of blockchain processing devices is configured to receive a second rights statement transaction request and recording the second rights statement transaction request in the blockchain, wherein the second rights statement transaction request comprises a second rights statement on a second right and a second rights usage license contract; and the second rights statement comprises: the second right is based on the first right and the first rights derivative license contract is triggered when the second rights usage license contract is executed.
Yang discloses at least one of the plurality of blockchain processing devices is configured to receive a second rights statement transaction request and recording the second rights statement transaction request in the blockchain, wherein the second rights statement transaction request comprises a second rights statement on a second right and a second rights usage license contract; and the second rights statement comprises: the second right is based on the first right and the first rights derivative license contract is triggered when the second rights usage license contract is executed (see at least Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11; see also Yang: Page 5: discusses the transaction of user derivatives). 
Examiner notes that the Yang reference discloses a method and system for monitoring, managing, accessing, transferring, and distributing rights related to intellectually property such as a copyright using a blockchain system were a plurality of users can enter into various levels of transactions (see at least Yang: Pages 9-10: discussing the multi-leveling licensing system; see also Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11: discusses storing the transaction information within a blockchain system).
Examiner notes that Yang discloses a method and system for receiving a second rights statement transaction request and recording the second rights statement transaction request in the blockchain, wherein the second rights statement transaction request comprises a second rights statement on a second right and a second rights usage license contract (see at least Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11; see also Yang: Page 5: discusses the transaction of use derivatives). 
Examiner notes that the Yang reference discloses a method and system for monitoring, managing, accessing, transferring, and distributing rights related to intellectually property using a blockchain system were a plurality of users can enter into various levels of transactions and be given various levels of license authorities (see at least Yang: Pages 9-10: discussing the multi-leveling licensing system where the system determines “use events” transactions on a plurality of smart contracts between various licensees where the transaction itself is submitted in the form of a use transaction to a stored second-level copyright earning party within a second smart contract within the blockchain; see also Yang: Page 4: discusses triggering events such as request for use). 
Examiner further notes that the Yang reference discusses “use events” and how the system calls for various smart contracts to generate the revenue for all parties associated to the license (see ¶ 9 and 12 on Page 2). These “use events” are defined as target transaction initiated by a member node of the blockchain comprising the multi-level license agreement (see at least ¶ 4, 5, 10-11, on Page 3. Furthermore, the disclosed and reference “execution module” in the rejection receiving a “copyright income distribution result for the first-level copyright beneficiary in the form of transaction (use event) to a second smart contract corresponding to a second-level copyright beneficiary, initiating a call for the second smart contract and executing the copyright revenue distribution logic” (see ¶ 11 on Page 3).

Referring to Claim 19, Yang discloses the rights management system according to claim 18, including wherein recording the first rights statement transaction request in the blockchain comprises: creating a first rights statement block based on the first rights statement transaction request, and linking the first rights statement block to the blockchain; and recording the second rights statement transaction request in the blockchain comprises: creating a second rights statement block based on the second rights statement request, and linking the second rights statement block to the blockchain (see at least Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11; see also Yang: Page 5: discusses the transaction of user derivatives). Examiner notes that the Yang reference discloses a method and system for monitoring, managing, accessing, transferring, and distributing rights related to intellectually property using a blockchain system were a plurality of users can enter into various levels of transactions (see at least Yang: Pages 9-10: discussing the multi-leveling licensing system; see also Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11: discusses storing the transaction information within a blockchain system; see also Yang: Page 4: discusses triggering events such as request for use). 
Examiner notes that Yang discloses a method and system for receiving a second rights statement transaction request and recording the second rights statement transaction request in the blockchain, wherein the second rights statement transaction request comprises a second rights statement on a second right and a second rights usage license contract (see at least Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11; see also Yang: Page 5: discusses the transaction of use derivatives). 
Examiner notes that the Yang reference discloses a method and system for monitoring, managing, accessing, transferring, and distributing rights related to intellectually property using a blockchain system were a plurality of users can enter into various levels of transactions and be given various levels of license authorities (see at least Yang: Pages 9-10: discussing the multi-leveling licensing system where the system determines “use events” transactions on a plurality of smart contracts between various licensees where the transaction itself is submitted in the form of a use transaction to a stored second-level copyright earning party within a second smart contract within the blockchain). 
Examiner further notes that the Yang reference discusses “use events” and how the system calls for various smart contracts to generate the revenue for all parties associated to the license (see ¶ 9 and 12 on Page 2). These “use events” are defined as target transaction initiated by a member node of the blockchain comprising the multi-level license agreement (see at least ¶ 4, 5, 10-11, on Page 3. Furthermore, the disclosed and reference “execution module” in the rejection receiving a “copyright income distribution result for the first-level copyright beneficiary in the form of transaction (use event) to a second smart contract corresponding to a second-level copyright beneficiary, initiating a call for the second smart contract and executing the copyright revenue distribution logic” (see ¶ 11 on Page 3).

Referring to Claim 20, Yang discloses the rights management system according to claim 18, including further comprising a plurality of rights transaction processing devices, wherein at least one of the plurality of rights transaction processing devices is configured to generate the first rights statement transaction request or the second rights statement transaction request, and provide the first rights statement transaction request or the second rights statement transaction request to at least one of the plurality of blockchain processing devices for processing (see at least Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11; see also Yang: Page 5: discusses the transaction of user derivatives). Examiner notes that the Yang reference discloses a method and system for monitoring, managing, accessing, transferring, and distributing rights related to intellectually property using a blockchain system were a plurality of users can enter into various levels of transactions (see at least Yang: Pages 9-10: discussing the multi-leveling licensing system; see also Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11: discusses storing the transaction information within a blockchain system; see also Yang: Page 4: discusses triggering events such as request for use).

Response to Arguments
101 Rejection
Applicant's arguments filed on the 24th day of June, 2022, have been fully considered but they are not persuasive. The Applicant has submitted that the claims are directed to a practical application by stating that a blockchain system is used and includes an identifier of rights. Examiner notes that this is not enough to amount to “significantly more” as provided by the guidance. 
Claim 1, 16, 17, and 18 recite claim limitations directed to receiving a first rights statement transaction request and recording the first rights statement transaction request in the blockchain, wherein the first rights statement transaction request includes a first rights statement on a first right and a first rights derivative license contract; and receiving a second rights statement transaction request and recording the second rights statement transaction request in the blockchain, wherein the second rights statement transaction request comprises a second rights statement on a second right and a second rights usage license contract, and the second rights statement comprises: the second right is based on the first right and the first rights derivative license contract is triggered when the second rights usage license contract is executed. Examiner notes that the claimed invention is directed to facilitating the transaction of a works and their associated rights over generically claimed computer structures implementing generically claimed computer elements and functions. Contracts have been made in the copyright industry long before computers and the creation of blockchain technologies which was first identified in the 90s. Merely appending a smart contract and blockchain technology to an abstract idea is not enough to take the claims out of the certain methods of organizing human activity found in the 2019 PEG in grouping “b”. The claims therefore recite an abstract idea. 
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of business interactions/ legal interactions on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “processor/computer” and “blockchain” recited at a high level of generality. The 2019 Revised Guidance references MPEP, Ninth Edition (rev. Jan 2018) § 2106.05(a)-(c) and (e) in non-exhaustively listing considerations indicative that an additional element or combination of elements may have integrated the recited judicial exception into a practical application. 2019 Revised Guidance, 84 Fed. Reg. at 55. In particular, the Guidance describes that an additional element may have integrated the judicial exception into a practical application if the additional element (1) reflects an improvement in the functioning of a computer or an improvement to other technology or technical field; (2) applies or uses the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; (3) implements the judicial exception with, or uses the judicial exception with, a particular machine or manufacture integral to the claim; (4) effects a transformation or reduction of an article to a different state or thing; or applies; or (5) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. At the same time, the Guidance makes clear that merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea; adding insignificant extra-solution activity to the judicial exception; or only generally linking the use of the judicial exception to a particular technological environment or field are not sufficient to integrate the judicial exception into a practical application. Merely appending the abstract idea to a blockchain method or system does not amount to improvement in the technology. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be a generically claimed “computer” and “blockchain”. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field. 
Therefore, the claims stand rejected.
102 Rejection
Applicant's arguments filed the 24th day of June, 2022, have been fully considered but they are not persuasive. Examiner notes that the Applicant has argued that the submitted reference does not disclose “the second right is based on the first right and the first rights derivative license contract is triggered when the second rights usage license contract is executed”. Examiner respectfully disagrees. Examiner notes that Yang discloses a method and system for receiving a second rights statement transaction request and recording the second rights statement transaction request in the blockchain, wherein the second rights statement transaction request comprises a second rights statement on a second right and a second rights usage license contract (see at least Yang: step 102 Page 5, Page 6 third paragraph, Page 9 all paragraphs, and Page 11; see also Yang: Page 5: discusses the transaction of use derivatives). 
Examiner notes that the Yang reference discloses a method and system for monitoring, managing, accessing, transferring, and distributing rights related to intellectually property using a blockchain system were a plurality of users can enter into various levels of transactions and be given various levels of license authorities (see at least Yang: Pages 9-10: discussing the multi-leveling licensing system where the system determines “use events” transactions on a plurality of smart contracts between various licensees where the transaction itself is submitted in the form of a use transaction to a stored second-level copyright earning party within a second smart contract within the blockchain). 
Examiner further notes that the Yang reference discusses “use events” and how the system calls for various smart contracts to generate the revenue for all parties associated to the license (see ¶ 9 and 12 on Page 2). These “use events” are defined as target transaction initiated by a member node of the blockchain comprising the multi-level license agreement (see at least ¶ 4, 5, 10-11, on Page 3. Furthermore, the disclosed and reference “execution module” in the rejection receiving a “copyright income distribution result for the first-level copyright beneficiary in the form of transaction (use event) to a second smart contract corresponding to a second-level copyright beneficiary, initiating a call for the second smart contract and executing the copyright revenue distribution logic” (see ¶ 11 on Page 3).
Therefore, the claims stand rejected.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 20190287085 to Seidler which discusses a system and method for managing consumption of media items using derivative agreements and rules to process transactions and revenue distribution to all parties.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Young/            Examiner, Art Unit 3689